DETAILED ACTION
This office action response the amendment application on 01/18/2022.
Claims 20-37, and 39 are presented for examination.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (lDSs) submitted on March 08, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
This is in response to the amendments filed on 18 January, 2022.  Claims 20,23-31, 37, and 39 have been amended.  Claims 20-37, and 39 are pending and have been considered below.
Response to Arguments
Claims 20, 22-31, 35 and 37 stand objected based on minor informalities. Applicant has amended the claims in a self-explanatory manner. The objected due to informalities has been withdrawn in view of applicant’s response. 
Claims 22, 26, 29, 35, recites the insufficient antecedent basis for the limitation in the claim respectively. However, the applicant has silent the objection response. The insufficient antecedent basis for the limitation in the claim has been maintain due to the applicant response. 
 Claims 20, 23-31, 37, and 39 are recites the limitation that has insufficient and incomplete sentences, which is confused the examiner what exactly the claims limitation captures for specific limitation on the claim. However, the applicant has silent for  insufficient and incomplete sentences response. The insufficient antecedent basis for the limitation in the claim has been maintain due to the applicant response.                                
Claim 38 stands rejected under 35 USC 101 because the claimed invention is directed to non-statutory subject matter. Claim 38 has been cancelled. This rejection is therefore moot.
Applicant's arguments filed 18 January, 2022 have been fully considered but they are not persuasive.
The applicant argues see pages 10-13, of the Remarks that Deiretsbacher et al. (U.S. Patent Application Publication No. 2013/0070788), (“D1”, hereinafter), fails to show or suggest the element of “connecting the field bus to one of (i) the AVB and (ii) TSN network via the at least one connection node” and “wherein the at least one connection node includes a field bus port in a direction of a respective field bus and a stream port in a direction of one of (i) the AVB; (ii) TSN network”, as set forth in claim 20. Examiner respectfully disagrees. First, the Examiner would like to remind the Applicant's that the rejection based on the broadest reasonable interoperation of the claims. 
First of all, the examiner is notice in the arguments discloses the connecting of each field bus to one of the AVB and TSN network via the at least one connection node. However, the claim limitation plain meaning of field bus is obvious and it means the standard fieldbus network cable in which typically implemented on the physical level as two wire shielded cable, (see El-Sayed (US 7633733 B1)). In addition, the applicant doesn’t have specific type and definition for how the connection of each field bas wire to stream the Audio Video by utilizes the AVB. Thus, D1 discloses connecting of each field bus to the AVB, (see, interchange of data between Ethernet-based field devices 8, a number of devices 8 that receive data from sensors 10 and output suitable control data to actuators 9 with in an automation network [0007], and Fig. 1, and also AVB technology sufficient connection with automation technology [00037-0038, 0043]]). Moreover, in Fig. 2, the two devices 8a and 8b are connected to one another via a data line 22 (i.e., field bus) and a switch or router 21, (see, [0040]). Furthermore, the Audio Video Bridging (AVB) connection transmission of audio and video streams (see, 0037), however, interchange of data between Ethernet-based field devices 8, a number of devices 8 that receive data from sensors 10 and output suitable control data to actuators 9 with in an automation network [0007], and Fig. 1 are transported here by AVB technology, (see, [0038]). Thus, D1 discloses connecting the field bus to the AVB devices. 
On the other side, D1 discloses the connection node includes a field bus port respective to the field bus and a stream port the AVB. For instance, devices 8a and 8b association with the AVB technology that has communication protocol 11 comprises a number of layers with associated interfaces that the field bus port connected, and the AVB technology sufficient connection with automation technology devices interchange of data between Ethernet-based field devices 8, a number of devices 8 that receive data from sensors 10 and output suitable control data to actuators 9 with in an automation network [0007], and Fig. 1. Thus, D1 discloses the connection node (see, Fig. 2, node 12, 14, 15, and 17)  includes a field bus port respective to the field bus and a stream port the AVB, the two devices 8a and 8b are connected to one another via a data line 22 (i.e., field bus) and a switch or router 21, (see, [0040]).
The applicant argues see page 13, of the Remarks that PARK et al. (U.S. Patent Application Publication No. 2017/0331719), (“D2”, hereinafter) fails to show or suggest the element of “wherein the at least one connection node is configured to assign at least one stream parameter comprising at least one of (i) a designated stream address, (ii) a VLAN ID and (iii) a priority to data frames which arrive at the field bus port and to remove at least one stream parameter comprising at least one of (i) the designated stream address, (ii) the VLAN ID and (iii) the priority from data frames which arrive at the stream port”, as set forth in claim 20. D1 appears to be silent to the instant claim, and however D2 discloses the at least one connection node is configured to assign at least one stream parameter comprising a VLAN ID. For instance, D2 discloses the node 301 may generate an advertise frame to notify of providing a service the  VLAN ID of a frame Parameter Traffic Specification Maximum size of frame and Maximum inter-frame interval Data Frame Priority of frame, (see, [0065]). Furthermore, data frame parameter field 520 (corresponding to stream parameter) may include a VLAN ID field 522 having a size of 2 octets, ([0068]). Thus, D2 discloses connection node is configured to assign at least one stream parameter comprising a VLAN ID. 
Thus, the combination of D1 and D1 meets the scope of the claimed limitation as currently presented.

Claim Objections
Claims 22, 26, 29, 35, recites the limitation “[[a]] the field bus" in line 2, “[[a]] the field bus port” in line 3, “[[a]] the direction" in line 3, “[[a]] the stream" in line 3, “[[a]] the direction" in line 3, and “[the]] a bandwidth " in line 1.  There is insufficient antecedent basis for this limitation in the claim respectively. Appropriate correction is required.

Claims 20, 23-31, 37, and 39 are recites the limitation “the or" on each clams. There is insufficient and incomplete sentences, which is confused the examiner what exactly the claims limitation captures for specific limitation on the claim. For instance, “configured for the….”, “transmitted within the…. or”, and “each connection node of the…. or”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-39 are rejected under 35 U.S.C. 103 as being unpatentable over IDS submitted by applicant Deiretsbacher et al. (U.S. Patent Application Publication No. 2013/0070788), (“Deiretsbacher”, hereinafter), in view of PARK et al. (U.S. Patent Application Publication No. 2017/0331719), (“Park”, hereinafter). 
As per Claim 20, Deiretsbacher discloses a method for communicating data in a network ([see, e.g., the exchange of data between two devices, [0018], and Fig. 1]), the method comprising: 
transmitting data between a plurality of devices, at least one device of said plurality of devices being on a field bus ([see, e.g., wherein the exchange of data between two devices, interchange of data between Ethernet-based field devices 8 [0015, 0018], and Fig. 1]); 
transmitting the data at least in sections via one of 
(i) an Audio Video Bridging (AVB) ([see, e.g., transport streams into Audio-Video-Bridging (AVB) disclosed, [0019, 0037], and Fig. 3]), and 
(ii) a Time Sensitive Networking (TSN) network in which at least one stream has been or is configured for the field bus, 
wherein resources have been and/or are reserved for the at least one stream at least one connection node of the network ([see, e.g., the bandwidth is then also guaranteed for transmission of audio and video streams, [0037], and Fig. 3]); 
transmitting data frames which at least one of 
(i) emanate from at least one device on the field bus ([see, e.g., transmitting a video frame guaranteed bandwidth of AVB makes it possible, [0037], and Fig. 3]); and 
(ii) are intended for at least one device on the field bus via the at least one stream; and 
connecting the field bus to one of (i) the AVB and (ii) TSN network via the at least one connection node ([see, e.g., transport streams into Audio-Video-Bridging (AVB) disclosed, [0019, 0037], and Fig. 3]);  and 
wherein the at least one connection node includes a field bus port in a direction of a respective field bus and a stream port in a direction of one of 
(i) the AVB ([see, e.g., transmitting a video frame guaranteed bandwidth of AVB makes it possible, [0037], and Fig. 3]); and 
(ii) TSN network; and 
Deiretsbacher doesn’t appear explicitly disclose:
wherein the at least one connection node is configured to assign at least one stream parameter comprising at least one of (i) a designated stream address, (ii) a VLAN ID and (iii) a priority to data frames which arrive at the field bus port and to remove at least one stream parameter comprising at least one of (i) the designated stream address, (ii) the VLAN ID and (iii) the priority from data frames which arrive at the stream port.  
However, Park discloses wherein the at least one connection node is configured to assign at least one stream parameter comprising at least one of (i) a designated stream address, (ii) a VLAN ID ([see, e.g., data frame parameter field 520 may include a destination address field 521 having a size of 6 octets and a VLAN ID field 522 having a size of 2 octets, [0067-0068], and Fig. 5]); and (iii) a priority to data frames which arrive at the field bus port and to remove at least one stream parameter comprising at least one of (i) the designated stream address, (ii) the VLAN ID and (iii) the priority from data frames which arrive at the stream port. 
In view of the above, having the system of Deiretsbacher and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Deiretsbacher as taught by Park. The motivation for doing so would have been to provide Stream ID Identifier of a stream results improve the efficiency of the electronic devices installed in a vehicle (Park, ¶ [0003]).
As per Claim 21, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein the network includes a plurality of field buses ([see, e.g., wherein the exchange of data between two devices, interchange of data between Ethernet-based field devices 8 [0015, 0018], and Fig. 1]), 
on which there is at least one device in each case, and 
at least one stream assigned to the respective field bus has been or is configured for each field bus in the AVB or TSN network ([see, e.g., transport streams into Audio-Video-Bridging (AVB) disclosed, [0019, 0037], and Fig. 3]); 
wherein resources at least one of 
(i) have reserved been and are reserved for each stream at the at least one connection node of the network ([see, e.g., the communication protocol comprises an interface in accordance with the Stream Reservation Protocol (SRP), [0018], and Fig. 1]), and 
data frames which at least one of 
(i) emanate from at least one device of the plurality of devices on the respective field bus ([see, e.g., transmitting a video frame guaranteed bandwidth of AVB makes it possible, [0037], and Fig. 3]); and 
(ii) are intended for at least one device of the plurality of devices on the respective field bus are transmitted via the respective at least one stream in the AVB or TSN network.
As per Claim 22, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein at least one stream has been or is configured between two segments of a field bus ([see, e.g., transport streams into Audio-Video-Bridging (AVB) that configure between the communication principle between two devices 8a and 8b (corresponding to two segments of a field bus), [0037-0039], and Fig. 2]); and 
wherein the plurality of devices are on at least one field bus segment ([see, e.g., transport streams communication principle between two devices 8a and 8b (corresponding to two segments of a field bus), [0037-0039], and Fig. 2]).  
As per Claim 23, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein the at least one stream is or has been configured for the field bus by resorting to configuration data relating to the field bus ([see, e.g., transport streams communication principle between two devices 8a and 8b (corresponding to two segments of a field bus), [0037-0039], and Fig. 2]). 
As per Claim 24, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein at least two streams  ([see, Fig. 2, and [0037], audio and video streams in bus 22s]) are configured for the field bus, and 
wherein data frames are transmitted in the direction of the respective field bus via at least one stream and data frames which emanate from the respective field bus are transmitted via at least one further stream ([see, e.g., transmitting a video frame guaranteed bandwidth of AVB makes it possible, and audio and video streams in bus 22s disclosed, [0037], and Fig. 2-3]).  
As per Claim 25, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein data are transmitted within the field bus according to a standard belonging to the respective field bus ([see, e.g., transport streams into Audio-Video-Bridging (AVB) that configure between the communication principle between two devices 8a and 8b (corresponding to two segments of a field bus), [0037-0039], and Fig. 2]).
As per Claim 26, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein the field bus is connected to the AVB or TSN network via at least two connection nodes ([see, e.g., transport streams into Audio-Video-Bridging (AVB) disclosed, [0019, 0037], and Fig. 3]), and 
each connection node includes a field bus port (see, interface) in a direction of the respective field bus and a stream port in a direction of the AVB or TSN network ([see, e.g., Multiple Stream Registration Protocol (MSRP) are standardized interfaces of the Audio-Video-Bridging Task Group disclosed, [0019], and Fig. 3]).
Deiretsbacher appears to be silent to the instant claim, and however Park discloses each connection node is configured to at least one of 
(i) assign at least one stream parameter to data frames which arrive at the field bus port ([see, e.g., data frame parameter field 520 may include assign stream parameter, such as a destination address field 521 having a size of 6 octets and a VLAN ID field 522 having a size of 2 octets, [0067-0068], and Fig. 5]). 
(ii) remove at least one stream parameter from data frames which arrive at the stream port. 
In view of the above, having the system of Deiretsbacher and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Deiretsbacher as taught by Park. The motivation for doing so would have been to provide Stream ID Identifier of a stream results improve the efficiency of the electronic devices installed in a vehicle (Park, ¶ [0003]).
 As per Claim 27, Deiretsbacher and Park disclose the method as claimed in claim 26, and Deiretsbacher further discloses wherein each connection node of the field bus defines an end point of at least one stream belonging to the field bus ([see, e.g., transport streams communication principle between two devices 8a and 8b (corresponding to two segments of a field bus), [0037-0039], and Fig. 2]).
As per Claim 28, Deiretsbacher and Park disclose the method as claimed in claim 22, and Deiretsbacher further discloses wherein the plurality of devices of the field bus have been or are connected to the field bus port of one connection node ([see, e.g., two devices 8a and 8b (corresponding to two segments of a field bus) connected with associated interfaces (i.e., port),  [0037-0039], and Fig. 2]) and one or more further devices of the field bus have been or are connected to the field bus port of the other connection node ([see, e.g., the two devices 8a and 8b are connected to one another via a data line 22 and a switch or router 21,  [0040], and Fig. 2]).  
As per Claim 29, Deiretsbacher and Park disclose the method as claimed in claim 28, and Deiretsbacher further discloses wherein the field bus is connected to the AVB or TSN network via at least two connection nodes ([see, e.g., transmitting a video frame guaranteed bandwidth of AVB makes it possible, [0037], and Fig. 3]), and 
each connection node includes a field bus port in a direction of the respective field bus and a stream port in a direction of the AVB or TSN network ([see, [0037-0039], and Fig. 2-3]).
Deiretsbacher appears to be silent to the instant claim, and however Park discloses each connection node is configured to at least one of 
(i) assign at least one stream parameter to data frames which arrive at the field bus port ([see, e.g., data frame parameter field 520 may include assign stream parameter, such as a destination address field 521 having a size of 6 octets and a VLAN ID field 522 having a size of 2 octets, [0067-0068], and Fig. 5]). 
(ii) remove at least one stream parameter from data frames which arrive at the stream port. 
In view of the above, having the system of Deiretsbacher and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Deiretsbacher as taught by Park. The motivation for doing so would have been to provide Stream ID Identifier of a stream results improve the efficiency of the electronic devices installed in a vehicle (Park, ¶ [0003]).
As per Claim 30, Deiretsbacher and Park disclose the method as claimed in claim 28, and Deiretsbacher further discloses wherein each connection node of the field bus defines an end point of at least one stream belonging to the field bus ([see, e.g., each connection node, such as node 12 and 13 in both 8a and 8b, the interchange of the data within the data processing path W1, [0042], and Fig. 2-3]).
  As per Claim 31, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein the at least one stream is configured in an automated manner for the field bus ([see, e.g., the interchange of the data within the data processing path W1 configure for automation technology, [0042-0044], and Fig. 2-3]).
As per Claim 32, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein resources for the at least one stream are reserved using a reservation protocol ([see, e.g., the communication protocol comprises an interface in accordance with the Stream Reservation Protocol (SRP) standard, [0025], and Fig. 2]).  
As per Claim 33, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein at least one of 
(i) address table entries, 
(ii) frame buffers, 
(iii) bandwidth at least one of have been and are reserved as resources for the at least one stream at one or more nodes of the AVB or TSN network ([see, e.g., the bandwidth is then also guaranteed for transmission of audio and video streams, [0037], and Fig. 3]).  
As per Claim 34, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein data frames are transmitted via the at least one stream ([see, e.g., a video frame guaranteed for transmission of audio and video streams, [0037, 0044], and Fig. 3]) such that a break is made after the transmission or forwarding of each data frame ([see, e.g., a video frame being divided up into a number of time slots 24 of the same size, [0044], and Fig. 3]), 
a length of said break depending on at least one of (i) a size of the data frame and (ii) a bandwidth reserved for the at least one stream ([see, e.g., a video frame being divided up into a number of time slots 24 of the same size, [0044], and Fig. 3]).  
As per Claim 35, Deiretsbacher and Park disclose the method as claimed in claim 20, and Deiretsbacher further discloses wherein compliance with the bandwidth is guaranteed via at least one shaper in according with Institute of Electrical and Electronics Engineers (IEEE) standard 802.1 when transmitting the data frames via the at least one stream ([see, e.g., a Multiple Stream Registration Protocol (MSRP) standard in with IEEE standard 802.1, [0048], and Fig. 3]).    
As per Claim 36, Deiretsbacher and Park disclose a control method for an industrial technical process or a vehicle, in which data are interchanged between at least two devices of an automation system while performing the method of claim 20, and Deiretsbacher further discloses the industrial technical process or vehicle being controlled based on the interchanged data ([see, e.g., interchange of data between Ethernet-based field devices 8. A further Ethernet-based approach for automation technology is Industrial Real Time Ethernet (IRTE), [0015], and Fig. 1]).  
As per Claim 37, Deiretsbacher discloses an apparatus comprising: 
at least one of (i) at least one Audio Video Bridging (AVB) enabled ([see, e.g., transport streams into Audio-Video-Bridging (AVB) disclosed, [0019, 0037], and Fig. 3]), and 
(ii) a Time Sensitive Networking (TSN) enabled nodes, 
in particular bridges and/or switches ([see, Fig. 1, item 7]), and 
a plurality of devices which form parts of an industrial automation system ([see, [0007], and Fig. 1, item 7]), and 
at least one of which can being place-able on a field bus or being on a field bus; wherein the apparatus is configured to: 
transmit data between the plurality of devices ([see, e.g., the exchange of data between two devices, [0018], and Fig. 1]), at least one device of said plurality of devices being on a field bus([see, e.g., wherein the exchange of data between two devices, interchange of data between Ethernet-based field devices 8 [0015, 0018], and Fig. 1]); transmitting the data at least in sections via one of (i) an Audio Video Bridging (AVB) ([see, e.g., transport streams into Audio-Video-Bridging (AVB) disclosed, [0019, 0037], and Fig. 3]), and (ii) a Time Sensitive Networking (TSN) network in which at least one stream has been or is configured for the field bus, 
wherein resources have been and/or are reserved for the at least one stream in at least one connection node of the network ([see, e.g., the bandwidth is then also guaranteed for transmission of audio and video streams, [0037], and Fig. 3]); 
transmitting data frames which at least one of (i) emanate from at least one device on the field bus ([see, e.g., transmitting a video frame guaranteed bandwidth of AVB makes it possible, [0037], and Fig. 3]) and (ii) are intended for at least one device on the field bus via the at least one stream; 
connecting the field bus to one of (i) the AVB and (ii) TSN network via the at least one connection node([see, e.g., transport streams into Audio-Video-Bridging (AVB) disclosed, [0019, 0037], and Fig. 3]);  
wherein the at least one connection node includes a field bus port in a direction of a respective field bus and a stream port in a direction of one of (i) the AVB ([see, e.g., transmitting a video frame guaranteed bandwidth of AVB makes it possible, [0037], and Fig. 3]); and (ii) TSN network; and 
Deiretsbacher doesn’t appear explicitly disclose:
wherein the at least one connection node is configured to assign at least one stream parameter comprising at least one of (i) a designated stream address, (ii) a VLAN ID and (iii) a priority to data frames which arrive at the field bus port and to remove at least one stream parameter comprising at least one of (i) the designated stream address, (ii) the VLAN ID and (iii) the priority from data frames which arrive at the stream port. 
However, Park discloses wherein the at least one connection node is configured to assign at least one stream parameter comprising at least one of (i) a designated stream address, (ii) a VLAN ID ([see, e.g., data frame parameter field 520 may include a destination address field 521 having a size of 6 octets and a VLAN ID field 522 having a size of 2 octets, [0067-0068], and Fig. 5]); and (iii) a priority to data frames which arrive at the field bus port and to remove at least one stream parameter comprising at least one of (i) the designated stream address, (ii) the VLAN ID and (iii) the priority from data frames which arrive at the stream port. 
In view of the above, having the system of Deiretsbacher and then given the well-established teaching of Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Deiretsbacher as taught by Park. The motivation for doing so would have been to provide Stream ID Identifier of a stream results improve the efficiency of the electronic devices installed in a vehicle (Park, ¶ [0003]).
As per Claim 39, is the non-transitory computer readable medium (CRM) claim corresponding to the apparatus claim 37 that has been rejected above.  Applicant attention is directed to the rejection of claim 37.  Claim 39 is anticipated by CRM being performed by the apparatus above and therefore is rejected under the same rational as claim 37.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU D BELETE whose telephone number is (571)272-3478.  The examiner can normally be reached on Monday-Friday 7:30am-5pm, Alt. Friday, and EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU D BELETE/Examiner, Art Unit 2468      

/KHALED M KASSIM/Primary Examiner, Art Unit 2468